Exhibit 3.2 BYLAWS OF Hague Corp. (Nevada) TABLE OF CONTENTS ARTICLE I OFFICES 1.1 Business Office 1 1.2 Registered Office and Registered Agent 1 ARTICLE II SHARES AND TRANSFER THEREOF 2.1 Regulation 1 2.2 Stock Certificates: Facsimile Signatures and Validation 1 2.3 Fractions of Shares: Insurance; Payment of Value or Issuance of Scrip 1 2.4 Cancellation of Outstanding Certificates and Issuance of New Certificates: Order of Surrender; Penalties for Failure to Comply 2 2.5 Consideration for Shares: Types; Adequacy; Effect of Receipt; Actions of Corporation Pending Receipt in Future 2 2.6 Stockholder's Liability: No Individual Liability Except for Payment for which Shares were Authorized to be Issued or which was Specified in Subscription Agreement 3 2.7 Lost, Stolen, or Destroyed Certificates 3 2.8 Transfer of Shares 3 2.9 Restrictions on Transfer of Shares 3 2.10 Transfer Agent 3 2.11 Close of Transfer Book and Record Date 4 ARTICLE III STOCKHOLDERS AND MEETINGS THEREOF 3.1 Stockholders of Record 4 3.2 Meetings 4 3.3 Annual Meeting 4 3.4 Special Meetings 4 3.5 Actions at Meetings not Regularly Called: Ratification and Approval 5 3.6 Notice of Stockholders' Meeting:Signature; Contents; Service 5 3.7 Waiver of Notice 6 3.8 Voting Record 6 3.9 Quorum 6 3.10 Organization 6 3.11 Manner of Acting 6 3.12 Stockholders' Proxies 6 3.13 Voting of Shares 7 3.14 Voting by Ballot 7 3.15 Cumulative Voting 8 3.16 Consent of Stockholders in Lieu of Meeting 8 3.17 Maintenance of Records at Registered Office; Inspection and Copying of Records 8 ARTICLE IV DIRECTORS, POWERS AND MEETINGS 4.1 Board of Directors 9 4.2 General Powers 9 4.3 Regular Meetings 9 4.4 Special Meetings 10 4.5 Actions at Meetings Not Regularly Called: Ratification and Approval 10 4.6 Notice of Directors’ Meetings 10 4.7 Waiver of Notice 10 4.8 Quorum 10 4.9 Organization 11 4.10 Manner of Acting 11 4.11 Participation by Telephone or Similar Method 11 4.12 Consent of Directors in Lieu of Meeting 11 4.13 Vacancies 11 4.14 Compensation 11 4.15 Removal of Directors 12 4.16 Resignations 12 ARTICLE V OFFICERS 5.1 Number 12 5.2 Election and Term of Office 12 5.3 Removal 12 5.4 Vacancies 12 5.5 Powers 12 5.6 Compensation 13 5.7 Bonds 13 ARTICLE VI PROVISIONS APPLICABLE TO OFFICERS AND DIRECTORS GENERALLY 6.1 Exercise of Powers and Performance of Duties by Directors and Officers 14 6.2 Restrictions on Transactions Involving Interested Directors or Officers; Compensation of Directors 14 6.3 Indemnification of Officers, Directors, Employees and Agents; Advancement of Expenses 15 ARTICLE VII DIVIDENDS; FINANCE 7.1 Dividends 17 7.2 Reserve Funds 17 7.3 Banking 17 ARTICLE VIII CONTRACTS, LOANS, AND CHECKS 8.1 Execution of Contracts 17 8.2 Loans 17 8.3 Checks 18 8.4 Deposits 18 ARTICLE IX FISCAL YEAR 18 ARTICLE X CORPORATE SEAL 18 ARTICLE XI AMENDMENTS 18 ARTICLE XII COMMITTEES 12.1 Appointment 18 12.2 Name 18 12.3 Membership 19 12.4 Procedure 19 12.5 Meetings 19 12.6 Vacancies 19 12.7 Resignations and Removal 19 CERTIFICATE 20 ARTICLE I OFFICES 1.1 Business Office.The principal office and place of business of the corporation is located in the Province of Manitoba, Suite 103, 1864 Portage Ave., Winnipeg, MB, R3J OH2. Canada atOther offices and places of business may be established from time to time by resolution of the Board of Directors or as the business of the corporation may require. 1.2
